February 23, 1993
                   [NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                   FOR THE FIRST CIRCUIT

                                        

No. 92-1070

                 JUAN A. DAMIANI MONTALBAN,
                IVELISSE VAZQUEZ DE DAMIANI,
                AND THE CONJUGAL PARTNERSHIP
                     COMPOSED BY BOTH,

                  Plaintiffs, Appellants,

                             v.

            PUERTO RICO MARINE MANAGEMENT, INC.,

                    Defendant, Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF PUERTO RICO

      [Hon. Gilberto Gierbolini, U.S. District Judge]                                                                 

                                        

                           Before

                    Selya, Circuit Judge,                                                     
               Aldrich, Senior Circuit Judge,                                                         
                and Boyle,* District Judge.                                                       

                                        

Guillermo Ramos Luina with whom Harry  Anduze Montano was on brief                                                                 
for appellants.
Gilberto Mayo  Pagan with  whom Gilberto  Mayo Aguayo  and Mayo  &                                                                              
Mayo were on brief for appellee.            

                                        

                                        
                
*Of the District of Rhode Island, sitting by designation.

BOYLE, District Judge.                                  

          Plaintiff-appellant  Juan   A.  Damiani  Montalban

appeals an order granting summary  judgment against him in a

suit brought under  P.R. Laws  Ann. tit. 29,    146  (1985).

Jurisdiction exists pursuant to 28  U.S.C.   1332(a)(1).  We

affirm.

                       I. Background

          In  accord  with  Fed.R.Civ.P. 56,  the  facts are

considered in the light most favorable to the appellant.  On

March  24, 1989, after nearly ten years of service at Puerto

Rico Marine Management, Inc. (PRMMI), Damiani was dismissed.

At the time  of his  dismissal, Damiani was  the Manager  of

Insurance in PRMMI's Department of  Risk Management.  He was

52 years old.

          The   manner  in   which  Damiani   was  dismissed

represents a  rather unceremonious conclusion to  his career

at  PRMMI.  On Friday, March 10, 1989, Fernando L. Guardiola

Lopez, the Manager of  PRMMI's Department of Loss Prevention

informed Damiani that Victor Carreras, the Vice-President of

Industrial Relations  at PRMMI, had asked  Guardiola to tell

the appellant that  he would be  "laid off" effective  March

24,  1989.  On Monday,  March 13, 1989,  the appellant asked

his supervisor,  Juan Jeannot  why he was  being terminated.

Jeannot  was unable  to provide  an explanation  for PRMMI's

action.   Jeannot stated he  would look into  the matter and

get  back  to Damiani.   By  letter,  dated March  13, 1989,

Enrique    Gonzalez,    Vice-President   of    Finance   and

Administration  of PRMMI,  reiterated that  Damiani's layoff

would be effective March 24, 1989 and advised him to contact

the Personnel Department to review his benefits.  The letter

concluded  with  the  offer  to provide  references  to  aid

Damiani  in finding a new position.  Although the exact date

is unclear,  Damiani acknowledges receipt of  this letter no

later than March 22, 1989.

                After  March  13,  1989,  Damiani  met  with

Rafael Reyes, PRMMI's Personnel Director.  Damiani  contends

that  Mr. Reyes first learned  of his layoff  the morning of

their  meeting.  At this  meeting, Damiani again demanded an

explanation  for his  dismissal.   Reyes, however,  was also

unaware of the reasons for Damiani's dismissal.

               From the start,  Damiani maintained that  his

dismissal was  unjustified  and continually  requested  that

PRMMI provide  an explanation  for his  dismissal.   In each

conversation  concerning  his  employment   status,  Damiani

stated that  the dismissal action was  "arbitrary and unfair

                            -3-                                          3

and  that  unless  I  was  retained I  would  file  whatever

judicial  action  was necessary  to  protect  my rights  and

obtain  redress  for any  damages  which  were going  to  be

substantial  because  of  my   time  with  the  company,  my

excellent job execution and my age." 

          Damiani's last  day at  PRMMI was March  24, 1989.

On  July 24,  1989, he sent  a letter  to J.  P. Toomey, the

President  of PRMMI.   In the  letter, Damiani  outlined his

contributions to the company and recommended PRMMI create an

independent  appeals   board  to  review  actions   such  as

promotions, demotions,  and  dismissals.   Damiani  asserted

that an  impartial review of  his situation would  result in

his reinstatement.

          On March  23, 1990, Damiani sued  PRMMI in federal

district  court invoking diversity jurisdiction, 28 U.S.C.  

1332.  The  complaint asserted three  causes of action,  the

first, pursuant to P.R. Laws Ann. tit. 29,   185a (1989)(Law

80), for  an additional month's salary  as indemnity because

he was  terminated from  his employment without  just cause,

the  second  for  monetary  damages  for age  discrimination

pursuant to P.R. Laws  Ann. tit. 29,   146  (1985)(Law 100)1
                                                     

1 Section 146 provides in part:
"Any  employer  who  discharges, lays  off  or discriminates
against an employee . . . on the basis of age . . . :

                            -4-                                          4

(  146 or Section 146), and  the third for money damages for

mental  distress  because  of  his  discriminatory discharge

based on  age.  (Complaint at  5-7.)  In the  portion of his

complaint entitled  "Request for Remedy" he  alleged that he

had  suffered  injury  "caused  by   the  willful,  illegal,

discriminatory  and/or negligent  actions of  the defendant"

and sought  front pay  in lieu  of reinstatement, back  pay,

lost benefits,  damages for  pain  and suffering,  severance

pay, double payment of  all sums as double indemnity,  costs

and attorneys fees, prejudgment  interest and any other just

relief  which plaintiff estimated to equal not less than two

million    three    thousand    eight     hundred    dollars

($2,003,800.00).   On August 31, 1991, PRMMI  filed a motion

for  summary   judgment   contending  that   Damiani's   age

discrimination  claim   was  barred   by   the  statute   of

limitations  and that the amount  of Damiani's Law 80 claim,

standing alone,  was insufficient  to supply the  court with

subject matter jurisdiction under 28 U.S.C.   1332.  PRMMI's

motion  did  not address  Damiani's  third  claim for  money

damages for mental anguish  because of his termination based

                                                     

(a) shall incur civil liability
(1) for a sum equal to twice the amount of damages sustained
by the  employee or applicant  for employment on  account of
such action;"  P.R. Laws Ann. tit. 29,   146 (1985).

                            -5-                                          5

on  age.   That  cause  of  action,  based  on  alleged  age

discrimination, would also be  time barred.  We see  no need

to return this  matter to the district court to do what must

be done, that is  to dismiss Count III.  The  district court

granted the motion  as to Counts I and  II.  Damiani appeals

that  judgment.     Damiani, in  his  brief, states  that no

appeal  is  taken from  the  determination that  his  Law 80

claim, alone, does not meet the jurisdictional amount. 

                      II. Discussion 

          Summary  judgment is  appropriate when  the record

reflects "no genuine issue as to any material fact and . . .

the  moving party  is entitled  to judgment  as a  matter of

law."  Fed.R.Civ.P. 56(c).  In certain cases, Rule 56 may be

used  to determine whether a statutory time bar applies to a

particular  set of facts.   See, e.g., Jensen  v. Frank, 912                                                                    

F.2d  517, 520 (1st Cir.  1990); Kali Seafood,  Inc. v. Howe                                                                         

Corp.,  887 F.2d 7,  9 (1st Cir.  1989).  At  the outset, we                  

note  that  the review  of a  grant  of summary  judgment is

plenary.  Garside v.  Osco Drug, Inc., 895 F.2d  46, 49 (1st                                                  

Cir. 1990).   In the  present case, our  inquiry focuses  on

whether the record  reveals a genuine issue  of any material

fact relative to the timeliness of Damiani's suit.  Doyle v.                                                                         

Shubs,  905 F.2d  1 (1st  Cir. 1990)(per  curiam).   Damiani                  

                            -6-                                          6

contends that the  time of accrual of his action  as well as

whether the action was  tolled under the law of  Puerto Rico

constitute genuine issues of material fact.

          In  Olmo  v. Young  &  Ribicam of  P.R.,  Inc., 10                                                                     

Official Translations  of the Opinions of  the Supreme Court

of  Puerto Rico 967 (1981), the Supreme Court of Puerto Rico

addressed  the  applicable  statute  of  limitations  for an

action  brought under   146.  In Olmo, the plaintiff brought                                                  

an  action  under    146  alleging  he  had  been discharged

because of  his race.   Since the statute did  not provide a

specific limitation  period, the Olmo court  determined that                                                  

the one  year statute  of limitations   applicable  to other

civil actions for damages based on racial discrimination was

appropriate for an action under   146.  Id. at 972-73.                                                        

          The Olmo court  described actions brought  under                                 

146  as actions for "tortious  discrimination."  Id. at 972.                                                                 

That   description  is   instructive  in   determining  when

Damiani's  action  accrued.    Under Puerto  Rico  law,  all

actions for civil liability based on fault or negligence are

time  barred after  one year  "from  the time  the aggrieved

person  had knowledge thereof."   P.R. Laws Ann.  tit. 31,  

5298 (1991).  In  the instant case, the district  court held

                            -7-                                          7

that Damiani's cause  of action accrued  on March 10,  1989,

the date he was informed of his termination.  We agree.

          The  Supreme Court  of Puerto  Rico has  addressed

when an  action for wrongful discharge accrues.   In Delgado                                                                         

Rodriguez v. Nazario de Ferrer, 121 D.P.R.    , 88 J.T.S. 63                                           

(No. CE-86-417, official  translation) (1988), the plaintiff

was informed on March  19, 1981 that he would  be terminated

effective  April 15, 1981.   Before  he was  terminated, the

plaintiff initiated an administrative  claim with the  Board

of Appeals of the Personnel Administration System.  On March

7, 1984 the Board  of Appeals reinstated the plaintiff.   On

March 1,  1985, the plaintiff  filed a civil  action seeking

damages  for wrongful  termination.   The  Supreme Court  of

Puerto Rico determined that the statute of limitations began

to  run when the aggrieved party became aware of the damage.

The Delgado  Rodriguez court determined that the plaintiff's                                   

cause of action was  time barred because it accrued  the day

he  received notice of his termination, March 19, 1981.  Id.                                                                         

at 11 (No. CE-86-417, slip op. at 11).

          A  similar analysis has  been applied  in wrongful

termination  cases  brought under  42  U.S.C.    1983.    In

Rivera-Muriente   v.  Agosto-Alicea, 959 F.2d  349 (1st Cir.                                                

1992), the plaintiff was informed  that his name was removed

                            -8-                                          8

from an employment roster.   Two years later,  the plaintiff

filed  an action  in federal  court alleging  his employer's

actions had deprived him of  property without due process of

law.  The Rivera-Muriente court stated that:                                      

               [i]n    employment    discrimination    cases
involving wrongful       discharges,    the    statute    of
                         limitations begins to run  when the
                         plaintiff learns of the decision to
                         terminate  his employment  (even if
                         the    notice   he    receives   is
                         informal).

Id. at 353.   In determining when Damiani's action  accrued,                

our inquiry is  when did  Damiani become aware  he would  be

terminated?   Damiani argues that Guardiola's  statement did

not  commence the  running  of the  statute of  limitations.

Damiani contends that a fellow manager could not provide the

requisite  notice  of his  dismissal.    In Damiani's  view,

Guardiola's  statement  fails  to  trigger  the  statute  of

limitations  because it  amounts  to  mere  speculation  and

rumor.   This contention  fails, however, when  the facts of

the  notice are analyzed.   In an affidavit  attached to his

opposition  to  the  motion  for summary  judgment,  Damiani

admits that Guardiola stated he was acting under orders from

Victor Carreras,  Vice-President of Industrial  Relations at

PRMMI.    Thus,  Guardiola  was dispatched  to  deliver  the

unfortunate  news by a superior.   This action  was not mere

                            -9-                                          9

gossip or speculation, but a sanctioned delegation of duties

by PRMMI's administration.  Although Damiani felt the use of

Guardiola as a messenger was not appropriate, it effectively

conveyed notice to Damiani that he would be terminated.

          Damiani further argues that  Guardiola's statement

did not  effectively  provide notice  of  dismissal  because

Guardiola was unaware of the reasons for PRMMI's action.  As

we  have  noted,  in cases  such  as  this,  the statute  of

limitations begins to run when the aggrieved party learns of

the decision  to terminate  him. Rivera-Muriente  v. Agosto-                                                                         

Alicea, 959 F.2d at  353.  An employer's failure  or refusal                   

to  provide  an  aggrieved  employee with  the  reasons  for

termination has no effect on the commencement of the statute

of  limitations.  The date an employee becomes aware that he

has  been damaged by a  decision to terminate,  his cause of

action  begins and the longevity  of that claim for purposes

of the statute of  limitations is set.   On March 10,  1989,

Damiani became aware that  he would be terminated, therefore

the  statute of limitations for any claim of damages under  

146 then began to run.

          Damiani next contends  that his conversations with

various  PRMMI  personnel  constitute  extrajudicial  claims

sufficient to toll  the statute of limitations.   Tolling of

                            -10-                                          10

the statute of limitations is provided for in P.R. Laws Ann.

tit. 31,    5303  (1991)  (  5303  or Section  5303).   That

section states:

          [p]rescription  of actions is interrupted by their
          institution  before  the courts,  by extrajudicial
          claim  of   the  creditor,  and  by   any  act  of
          acknowledgement of the debt by the debtor.

P.R. Laws  Ann. tit. 31,    5303.  The district  court noted

that Damiani  relied principally  on his letter,  dated July

26, 1989, as  evidence of an  extrajudicial claim.   Damiani                                                                         

Montalban v.  Puerto Rico  Marine Management, Inc.,  No. 90-                                                               

1426, slip op. at 6 (D.P.R. Sept. 18, 1991).  In this forum,

however, he  relies exclusively  on  his oral  conversations

with PRMMI personnel.  

          Under    5303, the  statute of limitations  may be

interrupted  by  the  "unequivocal  statement  of  one  who,

threatened  with the loss  of his right,  expresses his will

not to  lose it."  Feliciano  v. A.J.A., 93  P.R.R. 638, 643                                                    

(1966).  The Supreme Court of Puerto Rico has noted that the

tolling  exception to  the  statute of  limitations must  be

interpreted restrictively.   Diaz de Diana  v. A.J.A.S. Ins.                                                                         

Co., 10 Official Translations of the Opinions of the Supreme                

Court of Puerto Rico 604, 607-608, n. 1 (1980).  In order to

toll the statute  of limitations,  the extrajudicial  claims

must be precise and specific.  Jimenez v. District Court, 65                                                                     

                            -11-                                          11

P.R.R.  35, 42 (1945).   The purpose of  requiring a precise

and  specific claim is to alert the defendant of claims that

would otherwise lapse. 

          In Riofrio  Anda v. Ralston Purina,  Co., 959 F.2d                                                               

1149  (1st Cir. 1992), the plaintiff was hired under an oral

contract.   After his  termination, the plaintiff negotiated

with  his employer  concerning  relocation  and  termination

compensation which  he claimed  was required under  his oral

agreement.   His attorney wrote  to the employer  and stated

his  intention to  "file  an  unlawful discharge  complaint"

against the employer.  The plaintiff then filed an action in

the United States District Court  for the District of Puerto

Rico  seeking money  damages for breach  of his  contract of

employment  with  respect  to  remuneration  and  relocation

expenses, wrongful  discharge and unlawful  termination, and

mental  pain  and  suffering  resulting  from  willful  acts

committed  by the defendants at the time of termination.  We

held that the attorney's  letter was inadequate to toll  the

statute  of  limitations because  the  letter  did not  give

defendant "fair  notice that  a lawsuit based  on breach  of

contract  and  wrongful  discharge  were  in  the   offing."

Riofrio Anda v. Ralston Purina, Co., 959 F.2d at 1154.                                                

                            -12-                                          12

          In addition, tolling  requires that the  plaintiff

must  claim the same relief  that is later  requested in the

suit.   Hernandez Del Valle  v. Santa Aponte,  575 F.2d 321,                                                         

323-24 (1st Cir. 1978).  In Del  Valle, the plaintiff sent a                                                   

letter contending that his dismissal was illegal and seeking

reinstatement.   The court held  that the  letter failed  to

toll  the statute  of limitations  for a    1983  action for

unlawful  discharge which sought  reinstatement and damages.

The  court  emphasized  that   the  letter  indicated   that

plaintiff's  sole  interest  was reemployment.    The  court

reasoned  that the letter failed to give the defendant "fair

notice that he would be called upon to defend a damages suit

with  different   issues  not  applicable  to   a  suit  for

injunctive relief."  Id. at 324.  Similarly, in Riofrio Anda                                                                         

v.  Ralston Purina  Co.,  this court  applied Del  Valle, by                                                                     

emphasizing  that  to  effectively   toll  the  statute   of

limitations  an extrajudicial  claim must  request the  same

relief ultimately sought in a federal suit.  Ralston Anda v.                                                                         

Ralston  Purina  Co., 959  F.2d at  1154.   An extrajudicial                                 

claim does  not  toll the  statute  of limitations  for  all

claims  arising out of the  same facts.   Rather, tolling is

effective only  with regard  to identical causes  of action.

                            -13-                                          13

Rodriguez  Narvaez  v. Nazario,  895 F.2d  38, 43  (1st Cir.                                           

1990).

          In  the present  case,  Damiani's statements  seek

retention as  an employee  while alluding to  possible legal

action.  His complaint, however,  seeks a variety of damages

including  damages  in  lieu  of  reinstatement.   Damiani's

statement can not be deemed a precise and specific claim for

relief  ultimately  sought  in  his lawsuit.    His  cryptic

comment  suggesting that  his damages  would  be substantial

because  of his age did  not provide PRMMI  with fair notice

that  it would  be  called upon  to  defend a  suit  seeking

damages resulting from age discrimination. 

          Damiani's final  argument is that a  decision of a

more recent  vintage from the  Supreme Court of  Puerto Rico

modified  tolling  requirements.     As  support   for  this

proposition,  Damiani  points   to  Zambrana  Maldonado   v.                                                                         

Commonwealth  of Puerto Rico,  130 D.P.R.    , 92  J.T.S. 12                                         

(1992)(Translation  Provided).   In Zambrana  Maldonado, the                                                                    

plaintiff sent a letter to the Secretary of Justice alleging

he  had a  claim for  damages against  the government.   The

plaintiff's  letter   stated  that  he   was  notifying  the

government of a claim and provided the date, place,  damages

suffered,  the  cause  and  nature thereof  and  a  list  of

                            -14-                                          14

possible  witnesses.  Id. at 15.   P.R. Laws Ann. tit. 32,                                        

3077a (1968) (Section 3077a) requires a claimant against the

government to give  notice of the claim  including the date,

place, cause and general nature of the damages suffered, the

names of witnesses,  the address of the claimant as well  as

the  place where  medical treatment  was received.   Section

3077a requires that  such notice be given within ninety (90)

days  of the awareness of  the damages.   Failure to provide

notice  within the ninety day period bars a suit against the

government. The Supreme Court  of Puerto Rico held  that the

plaintiff's  written claim  of damage  tolled the  statue of

limitations.  Zambrana Maldonado  v. Commonwealth  of Puerto                                                                         

Rico  (translation at  35).   The  Zambrana Maldonado  court                                                                  

maintained  that   the  interruption  of   the  statute   of

limitations   requires  "conduct  in  which,  more  or  less

tractably and  more or  less categorically or  urgently, the

decision to obtain payment is shown."  Id. at 23.  The court                                                       

held  that the  notice which  complied with the  statute was

sufficient  to  toll the  statute of  limitations. Plaintiff

points  to language in the court's opinion which states that

the  law does not require any particular form of notice. The

court  observed that "[n]o matter  how the claim  is made it

has  interruptive  value..."   Id.    In this  context,  the                                               

                            -15-                                          15

opinion cannot be read as a broadening of the type of notice

required.   The issue is not  the form of the  notice, it is

the content of the  notice.  Here, the content  is deficient

to  support  the  legal   action  which  has  been  brought.

Damiani's statements did not  evidence an urgent decision to

obtain payment for damages under   146.

                      III. Conclusion                                                  

          Damiani's  statements did  not toll  the  one year

statute of 

limitations.  Dismissal was required as a matter of law.

Affirmed.                      

                            -16-                                          16